Citation Nr: 0015263	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

The record reflects that the veteran has been diagnosed on 
numerous occasions with major depressive disorder, and that 
his depressive symptoms were considered by his treating 
physicians to be secondary to his PTSD.  The issue of 
entitlement to service connection for psychiatric disability 
other than PTSD is therefore raised by the record.  This 
issue has not been addressed by the RO.

The Board also notes that the veteran was afforded a VA 
examination in March 1997, at which time the examiner noted 
that the veteran would endorse most of the symptoms presented 
to him, but that the veteran was vague in supplying any 
specific examples.  Following mental status examination, the 
veteran was diagnosed with moderate PTSD, with moderate to 
severe depression, and with probable undifferentiated 
somatoform disorder.  The examiner concluded, in essence, 
that he was unable to distinguish the symptoms of the 
service-connected PTSD from those of any other psychiatric 
disorders present because of possible overendorsement of 
symptoms by the veteran, and that he could not sort out the 
relative contribution of the veteran's psychiatric symptoms 
with respect to their impact on employability. 

The veteran was afforded a VA examination in March 1999, at 
which time he endorsed every PTSD symptom presented.  The 
examiner noted prior instances in the veteran's medical 
history in which his treating or examining physicians 
believed that he exaggerated his symptoms, and the examiner 
concluded that the veteran's current report of symptoms 
therefore could not be taken at face value.  The examiner 
diagnosed the veteran with mild to moderate PTSD, and with 
depression, and assigned a GAF score of 60.  The examiner 
explained that 30 percent of the assigned score was 
attributable to PTSD, with the remaining 70 percent 
attributable to depression and personality problems.

In an October 1999 statement by the veteran's treating 
psychiatrist, the author indicated that the veteran continued 
to manifest severe PTSD, major depressive disorder with 
psychotic features, and a somatoform disorder.

In light of the above, the Board concludes that further 
development, to include further VA examination of the 
veteran, is required prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  Then, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a board certified 
specialist, if available, to 
determine the extent of his service-
connected PTSD, and the nature, 
extent and etiology of any other 
acquired psychiatric disorder 
present.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include major depressive disorder.  
If the veteran is found to have any 
acquired psychiatric disorder(s) 
other than PTSD, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder(s) is(are) 
etiologically related to service or 
was(were) caused or chronically 
worsened by the service-connected 
PTSD.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims files, 
including a copy of this REMAND, 
must be made available to the 
examiner before the examination, for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims files was made.  The 
report must be typed.   

3.  Thereafter, the RO should review 
the claims files and ensure that the 
above development actions, including 
the requested examination and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to service connection 
for psychiatric disability other 
than PTSD, and readjudicate the 
issue of entitlement to a rating in 
excess of 50 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that 




have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

